



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Praljak, 2019 ONCA 394

DATE: 20190513

DOCKET: C61244

MacPherson, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mladen Praljak

Appellant

Mladen Praljak, in person

Michael Dineen and Svibor Gamulin,
amicus curiae


John Patton, for the respondent

Heard and released orally: May 8, 2019

On appeal from the conviction entered on October 10, 2012
    and the sentence imposed on January 14, 2013 by Justice Michael R. Dambrot of
    the Superior Court of Justice, sitting with a jury.

REASONS FOR DECISION

[1]

The appellant was convicted of the second degree murder of his wife. The
    wifes mother, who lived with the couple, testified that she heard her daughter
    scream, ran to see what was happening and found her lying on the floor with
    three stab wounds to her torso. The appellant was holding a knife by the
    kitchen sink. After the mother left to phone 911, the appellant cut his wrists
    causing life-threatening injuries.

[2]

At trial, the theory of the Crown was that the appellant attempted to
    carry out a planned murder/suicide. The defence advanced at trial, at which the
    appellant did not testify or call evidence, was that an unknown assailant had
    gained access to the house and stabbed the victim before the appellant
    discovered her.

[3]

The appellant was sentenced to life imprisonment with parole
    ineligibility of 15 years. He appeals his conviction and sentence.

[4]

Amicus
, on behalf of the appellant, submits that the trial
    judge failed to properly answer a question from the jury about the mental state
    required for murder, did not provide adequate instruction about what to make of
    the appellants apparent suicide attempt, and that his instructions as a whole
    were unbalanced.

[5]

We would not give effect to these submissions. Jury instructions must be
    understood as a whole in the context of the evidence at trial and the positions
    the parties took at trial.

[6]

In this light, we are not persuaded the trial judge made any reversible
    error in responding to the jurys question. The trial judge engaged counsel in
    fashioning his response and defence counsel agreed with the answer the trial
    judge proposed to give. The answer that was given was correct in the context of
    the evidence at trial. We are satisfied that the standard stated in paragraph
    65 of
R v. Walle
, 2012 SCC 41, was met. At the end of the day, the
    jury was properly instructed about the mental state required for murder and was
    made to understand in clear terms that, in assessing the specific intent for
    murder, it should consider the whole of the evidence that could realistically
    bear on the accuseds mental state at the time of the alleged offence. The
    trial judge alerted the jury to the pertinent evidence and the amount of detail
    he provided was a matter for his discretion.

[7]

The trial judges instructions about the appellants post offence
    conduct and his suicide attempt were adequate considered in the context of this
    trial and the positions of the parties. The trial judge reviewed his proposed
    instructions with counsel before delivering them. Defence counsel made no
    objection at trial. Any additional instruction about the suicide would also
    have had to address the inferences that supported the Crowns theory that this
    was a planned murder/suicide.

[8]

Finally, we are not persuaded the instructions were unbalanced. As the
    trial judge noted, an accurate review of the evidence at trial would
    necessarily reflect the fact that the Crown had called all the evidence at
    trial. The trial judge did highlight the defences arguments, included that
    relating to the trail of blood leading out the door, which
amicus
highlighted. The trial judge was entitled to ensure the jury understood all the
    evidence relating to that and all other issues.

[9]

The appellant advanced separate submissions on this appeal. Some were in
    the nature of giving evidence that he could have given at trial. The main
    thrust of his argument, however, was to question the integrity of the evidence
    and the exhibits introduced at trial, which he claims were tampered with. The
    materials filed in the Crowns supplementary appeal book make apparent that the
    appellants claims are entirely baseless.

[10]

The
    appeal from conviction is dismissed.

[11]

The
    appellant did not address the sentence appeal. The factum filed indicates the
    single issue is the period of parole ineligibility. The trial judge made no
    reversible error in fixing the appellants parole ineligibility at 15 years in
    the circumstances of this case. Fifteen years of parole ineligibility falls
    within the range for domestic homicide cases.

[12]

Leave
    to appeal sentence is granted, but the appeal from sentence is dismissed.

J.C. MacPherson J.A.

R.G. Juriansz J.A.

Paul Rouleau J.A.


